
	

116 SRES 240 ATS: Relative to the death of Dr. Lloyd John Ogilvie, Former Chaplain of the United States Senate.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		116th CONGRESS
		1st Session
		S. RES. 240
		IN THE SENATE OF THE UNITED STATES
		June 10, 2019Mr. McConnell submitted the following resolution; which was considered and agreed toRESOLUTION
		Relative to the death of  Dr. Lloyd John Ogilvie, Former Chaplain of the United States Senate.
	
	
 Whereas Dr. Lloyd John Ogilvie, a native of Kenosha, Wisconsin, earned degrees from Lake Forest College and Garrett Theological Seminary and pursued postgraduate studies at New College of the University of Edinburgh in Scotland;
 Whereas Dr. Lloyd John Ogilvie served as a Presbyterian minister throughout his life in Illinois, Pennslyvania, and California;
 Whereas Dr. Lloyd John Ogilvie authored many books and hosted nationally syndicated radio and television ministry;
 Whereas Dr. Lloyd John Ogilvie became the 61st Senate Chaplain on March 11, 1995, and faithfully served the Senate for eight years as Senate Chaplain: Now, therefore, be it
		
	
 That the Senate has heard with profound sorrow and deep regret the announcement of the death of Dr. Lloyd John Ogilvie, former Chaplain of the Senate.
 That the Secretary of the Senate communicate these resolutions to the House of Representatives and transmit an enrolled copy thereof to the family of the deceased.
 That when the Senate adjourns today, it stand adjourned as a further mark of respect to the memory of Dr. Lloyd John Ogilvie.
